COXE, Circuit Judge.
The patent in suit, No. 29,350, was granted to the appellant for a design for a brush-edge skirt binding. In view of the large number of similar designs found in the record, it is extremely doubtful if the Feder design is sufficiently distinctive in appearance to be the subject of a patent. However this may be, it is manifest that, in any event, the patent, if upheld at all, must be restricted to the design there illustrated, and as so construed the appellee does not infringe. A purchaser of skirt binding, anxious to secure the patented design, would necessarily have to study it with reference to its minute details in order to differentiate it from the large number of similar patterns sold on the market, all having the same general features. Such a purchaser could not be deceived by the appellee’s binding, where the staggered’line is found at the top of the heading, instead of being placed almost directly above the brush, as in the design of the patent. The decree is affirmed.